Third District Court of Appeal
                               State of Florida

                          Opinion filed August 31, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D15-765
                         Lower Tribunal No. 14-12123
                             ________________


                        Jorge Escobar-Mazariegos,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Maria Elena
Verde, Judge.

    Carlos J. Martinez, Public Defender, and Marti Rothenberg, and Shannon
Hemmendinger, Assistant Public Defenders, for appellant.

      Pamela Jo Bondi, Attorney General, and Robert Martinez Biswas, Assistant
Attorney General, for appellee.

Before WELLS, SHEPHERD and SALTER, JJ.

      PER CURIAM.

      The defendant, Jorge Escobar-Mazariegos, appeals his conviction for
driving while license revoked as a habitual traffic offender.      We reverse the

defendant’s conviction based on this Court’s recent opinion in State v. Miller, 193
So. 3d 1001 (Fla. 3d DCA 2016). We remand the case to the trial court to reduce

the charge against the defendant to the lesser included offense of driving without a

valid driver’s license.

      In addition, we certify conflict with State v. Bletcher, 763 So. 2d 1277 (Fla.

5th DCA 2000), and Newton v. State, 898 So. 2d 1133 (Fla. 4th DCA 2005).1

      Reversed and remanded; conflict certified.




1 Each of the conflict cases relied upon Carroll v. State, 761 So. 2d 417 (Fla. 2d
DCA 2000). In Burgess v. State, 41 Fla. L. Weekly D1562 (Fla. 2d DCA July 6,
2016), however, the Second District receded en banc from Carroll.

                                         2